Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered December 5, 1994, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claim that the court erred in not suppressing the undercover officer’s confirmatory identification of defendant is not preserved by appropriate argument at the hearing (People v Brimage, 214 AD2d 454, lv denied 86 NY2d 732), and we decline to review it in the interest of justice.
The existing record, which defendant has not yet sought to amplify by way of a motion pursuant to CPL 440.10, does not negate all possible explanations for counsel’s failure to present specific arguments regarding the suppression issues in question (People v Rivera, 71 NY2d 705). Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.